Case 1:20-cv-00566-RLY-TAB Document 1 Filed 02/20/20 Page 1 of 13 PageID #: 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


PREMIER POWER MAINTENANCE       )
CORPORATION                     )
                                )
         Plaintiff,             )                           CAUSE NO.:1:20-cv-566
                                )
    v.                          )
                                )
GEORGE MARKS and P&C PRIME, LLC )
                                )
         Defendants.            )

                COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

        Plaintiff, Premier Power Maintenance Corporation (“Premier” or the “Company”), by

counsel, and for its Complaint for Damages against Defendants, George Marks and P&C Prime,

LLC (“Marks” and “P&C” individually, or collectively “Defendants”), alleges and states as follows:

                                         Nature of the Action

        1.      This is an action for injunctive relief and damages relating to trade secrets.

                                  Parties, Jurisdiction, and Venue

        2.      Premier is a corporation incorporated under the laws of the State of Indiana and has

its principal place of business in Indianapolis, Indiana.

        3.      Marks worked for Premier in Indiana, does business in Indiana and maintains a

residence in Indiana.

        4.      P&C Prime is an Indiana Limited Liability Company that conducts business in

Indiana and maintains its principal place of business in Indiana.

        5.      Subject-matter jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 and

1367, as this action arises in part under the federal Defend Trade Secrets Act, 18 U.S.C. § 1836 et
Case 1:20-cv-00566-RLY-TAB Document 1 Filed 02/20/20 Page 2 of 13 PageID #: 2



seq., and pursuant to 28 U.S.C. § 1367 because all supplemental state law claims arise out of the same

case or controversy as the federal claims over which this Court has original jurisdiction.

        6.      This Court has personal jurisdiction over Marks because he does business in Indiana

and because this action arises from Marks’ knowing and intentional breach of certain statutory and

common law obligations owed to Premier while acting within and causing injury within this State

and District.

        7.      This Court has personal jurisdiction over P&C Prime because it is an Indiana based

Limited Liability Company that has its principal place of business in Indiana and in this District.

The actions of P&C Prime described in this Complaint occurred in Indiana and in this District.

        8.      Venue is proper pursuant to 28 U.S.C. § 1391 in that Marks and P&C Prime are

subject to personal jurisdiction in the Southern District of Indiana and a substantial part of the

events giving rise to the claims occurred in the Southern District of Indiana.

                                   Facts Common to All Counts

        9.      Premier has been recognized for 35 years as a leading electrical testing and

maintenance company.       Based in Indianapolis, the Company prides itself on being extremely

versatile and capable of servicing the entire spectrum of its customer’s distribution system needs to

765kV, including in areas relating to safety training, engineering, installation, commissioning,

preventative maintenance/testing, and repair.

        10.     One of Premier’s key divisions is the Protection and Controls Division (“P&C

Division”). The P&C Division is responsible, for among other things, installing, servicing, testing

and commissioning of protective devices and relays for electrical utilities – equipment that is vital to

the protection of the nation’s electrical distribution and transmission system.

        11.     As part of its business operations, Premier develops and maintains confidential and

proprietary information (“Trade Secrets”) which includes, without limitation, its intellectual



                                                  -2-
Case 1:20-cv-00566-RLY-TAB Document 1 Filed 02/20/20 Page 3 of 13 PageID #: 3



property; service methodologies; techniques and applications; schematics and technical

specifications; processes; data; know-how; improvements; innovations; discoveries; developments;

marketing and sales plans; business plans and strategies; costs, pricing and profit margins; customer

requirements and other confidential customer information; and confidential personnel data and

information.

       12.     Premier’s Trade Secrets have been developed and continuously refined throughout

its history. Premier has spent significant financial resources in developing its Trade Secrets, which

gives Premier an advantage over its competitors, and it takes reasonable and appropriate measures to

maintain the secrecy of its Trade Secrets.

       13.     Among other things, the measures Premier has implemented to protect its Trade

Secrets include maintaining a confidentiality policy and requiring that all employees adhere to its

confidentiality policy as a condition of their employment; implementing physical security measures

that restrict access to the premises where Premier’s Trade Secrets are maintained; limiting access to

the information databases where Trade Secret information is stored to authorized personnel, and

restricting access to such information with password-protections; deactivating an employee’s ability

to access Premier’s Trade Secrets upon the cessation of their employment; and otherwise limiting

the dissemination of Trade Secrets.

       14.     Premier’s Trade Secrets are an important asset to the Company and the substantial

investment of time and money by Premier in gathering its Trade Secrets and protecting their secrecy

have resulted in Premier being able to serve its customer needs and achieve its business objectives.

       15.     Premier’s Trade Secrets are not known or readily ascertainable through proper

means by Premier’s competitors.         The disclosure of Premier’s Trade Secrets to Premier’s

competitors would erode Premier’s competitive advantage in the marketplace.




                                                 -3-
Case 1:20-cv-00566-RLY-TAB Document 1 Filed 02/20/20 Page 4 of 13 PageID #: 4



        16.     Premier’s Trade Secrets are disclosed to employees only on a need-to-know basis and

all Premier employees are prohibited from disclosing Trade Secrets without authorization from

Premier.

        17.     Marks was an employee of Premier who began his employment with the Company

on or about August 11, 2014.

        18.     During his employment, Marks held positions of trust and confidence with Premier.

        19.     Marks was employed by Premier as a Senior P&C Technical Specialist for the

Southern Indiana/Louisville Area, and an Operations Manager for the P&C Division. Marks was

involved in the creation of the P&C Division from its inception and was in a leadership capacity

throughout his tenure. As part of his duties, Marks selected employees for the P&C Division,

trained them and supervised them. Additionally, he was involved in the business development

process, soliciting customers and providing critical information necessary for the submission of bids

and business proposals to customers of Premier. He also provided highly technical services to those

customers.

        20.     Marks was well compensated in his roles as a Senior P&C Technical Specialist for the

Southern Indiana/Louisville Area and as an Operations Manager for the P&C Division, earning well

into the six figures at the time of his departure.

        21.     Marks had access to and used Premier’s Trade Secrets during his employment with

Premier, including when he was a Senior P&C Technical Specialist for the Southern

Indiana/Louisville Area and an Operations Manager for the P&C Division.

        22.     As a condition of his employment, Marks agreed to the terms of Premier’s Policy

Manual, which included protections for the Company’s Trade Secrets.

        23.     Among other things, Marks expressly agreed that he would not disclose and would

protect the Company’s Trade Secrets, as well as non-public information entrusted to the Company



                                                     -4-
Case 1:20-cv-00566-RLY-TAB Document 1 Filed 02/20/20 Page 5 of 13 PageID #: 5



by its team members, customers and business partners. He also agreed that he would not discuss

the general internal business affairs of the organization, including its “financial information,

profitability information, legal documents, pricing information and customer information” with

unauthorized individuals.

       24.     Given his written affirmations that he would never use Premier’s Trade Secrets other

than for the benefit of Premier, Marks was allowed to develop relationships with Premier’s

customers.

       25.     Defendant resigned from Premier and his last pay-date was December 19, 2019.

       26.     Marks created a separate Indiana Limited Liability Company by the name of P&C

Prime, LLC on or about March 13, 2018. Marks was employed as a manager by Premier at the time

he formed P&C Prime.

       27.     According to information on file with the Indiana Secretary of State, Marks is the

registered agent and the sole member of P&C Prime.

       28.     Marks did not disclose the existence of P&C Prime to Premier during his

employment with Premier.

       29.     P&C Prime holds itself out as competing with Premier, and offers services that are

comparable to the services provided by Premier, including services provided by Premier’s P&C

Division.

       30.     When Marks left Premier, he had Premier’s Trade Secrets in his possession, custody

and control. He did not return those Trade Secrets to Premier and those Trade Secrets are still in

his possession, custody and control.

       31.     Prior to his separation from Premier, Marks transmitted Premier Trade Secrets to his

personal email account, and retained that information after his employment with Premier ended.




                                               -5-
Case 1:20-cv-00566-RLY-TAB Document 1 Filed 02/20/20 Page 6 of 13 PageID #: 6



The Trade Secrets he emailed to himself included at least one customer contract, pricing information

and information showing costs and profit margins.

           32.   The transmittal of the Trade Secrets to his email account was improper and

unauthorized.

           33.   A preliminary evaluation of Marks’ Premier company computer reveals that

immediately prior to his departure, he connected multiple electronic storage devices to the computer

at which time he accessed numerous confidential and proprietary documents containing Trade

Secrets.

           34.   Following Marks’ departure from Premier, he has held himself out as the principal of

P&C Prime, which holds itself out as offering services in competition with Premier.

           35.   Following Marks’ departure from Premier, he solicited several employees to break

their employment relationships with Premier to go work for P&C Prime. For example, Marks

solicited Mike Carrico and Caleb Crawford to work for P&C Prime and, subject to a reasonable

investigation and opportunity for discovery, has been or is about to solicit Travis Crawford to work

for P&C Prime. These individuals comprised a significant amount of the experienced employees in

Premier’s P&C Division, and Mike Carrico’s and Caleb Crawford’s departure has effectively gutted

the Southern Indiana/Louisville Area of the P&C Division.

           36.   Subject to a reasonable opportunity for investigation and discovery, it is inevitable

that, in light of his access to Premier’s Trade Secrets, his role with P&C Prime, and by holding

himself as offering services that compete with Premier, Marks will use or disclose Premier’s Trade

Secrets.

           37.   Premier has been damaged as a result of Defendants’ wrongful actions.

           38.   Premier has suffered, or will suffer, irreparable harm as a result of Defendants’

wrongful actions.



                                                 -6-
Case 1:20-cv-00566-RLY-TAB Document 1 Filed 02/20/20 Page 7 of 13 PageID #: 7



           39.   Premier has invested significant money in attorneys’ fees to investigate and seek to

stop Defendants’ illegal conduct.

           40.   Premier lacks an adequate remedy at law. Premier’s loss of Trade Secrets, and the

harm caused by Defendants’ wrongfully competitive actions, as well as loss of good will as a result

of Defendants’ wrongful conduct are impossible to determine and of a character that cannot be

remedied merely by money damages.

           41.   Defendants’ actions are intentional, willful, and malicious and/or in bad faith.

                                            Count I
                         Defend Trade Secrets Act, 18 U.S.C. § 1836 et seq.

           42.   Premier repeats and realleges each and every allegation set forth in the paragraphs

above as if fully set forth herein.

           43.   As described above, Premier has developed and maintained substantial Trade

Secrets.

           44.   Premier’s Trade Secrets are used or intended for use in interstate commerce.

           45.   Premier derives economic value from the Trade Secrets not being generally known,

or readily ascertainable through proper means by other persons who could obtain economic value

from their disclosure or use.

           46.   Premier undertakes reasonable efforts to maintain the secrecy of its Trade Secrets.

           47.   Throughout his employment, Marks had access to and utilized Premier’s Trade

Secrets.

           48.   Under the Defend Trade Secrets Act, 18 U.S.C. § 1836, et. seq. (“DTSA”), Marks has

a duty not to misappropriate information he knows or has reason to know constitutes trade secret

information.




                                                   -7-
Case 1:20-cv-00566-RLY-TAB Document 1 Filed 02/20/20 Page 8 of 13 PageID #: 8



           49.   Marks knew or had reason to know that the Trade Secrets he took prior to his

departure from Premier comprised or included trade secret information in accordance with the

DTSA.

           50.   Marks misappropriated Premier’s Trade Secrets by, among other things, transmitting

them to his private email account prior to his departure from Premier, failing to return the Trade

Secrets after his employment with Premier ended, and retaining that information while working for

P&C Prime and after his employment with Premier ended.

           51.   Marks further misappropriated Premier’s Trade Secrets by accessing them from his

Company issued computer prior to his departure from Premier, failing to return the Trade Secrets

after his employment with Premier ended, and retaining that information while working for P&C

Prime and after his employment with Premier ended.

           52.   Marks misappropriated Premier’s Trade Secrets in the course and scope of his

employment relationship with, and subject to a reasonable opportunity for investigation and

discovery at the direction of, P&C Prime.

           53.   Subject to a reasonable opportunity for investigation and discovery, Marks’ and P&C

Prime’s conduct was willful, malicious and/or in bad faith.

           54.   Premier has been damaged by Marks’ and P&C Prime’s misappropriation of Trade

Secrets.

           55.   Premier requests that Marks and P&C Prime be ordered to return all Trade Secrets

remaining their possession; that Marks and P&C Prime be enjoined from using any Trade Secrets in

the future, including by using those Trade Secrets in competition with Premier; that Marks and P&C

Prime pay to Premier all actual and consequential damages resulting from their wrongful conduct;

that P&C Prime pay to Premier all profits made from the use of Trade Secrets; and that Marks and

P&C Prime pay exemplary damages to Premier, as well as Premier’s attorneys’ fees and costs.



                                                 -8-
Case 1:20-cv-00566-RLY-TAB Document 1 Filed 02/20/20 Page 9 of 13 PageID #: 9



                                             Count II
                 Indiana Uniform Trade Secrets Act, Ind. Code Ann. § 24-2-3-1 et seq.

           56.     Premier repeats and realleges each and every allegation set forth in the paragraphs

above as if fully set forth herein.

           57.     As described above, Premier has developed and maintained substantial Trade

Secrets.

           58.     Premier derives economic value from the Trade Secrets not being generally known,

or readily ascertainable through proper means by other persons who could obtain economic value

from their disclosure or use.

           59.     Premier undertakes reasonable efforts to maintain the secrecy of its Trade Secrets.

           60.     Throughout his employment, Marks had access to and utilized Premier’s Trade

Secrets.

           61.     Under the Indiana Uniform Trade Secrets Act, I.C. § 24-2-3-1, et. seq. (“IUTSA”),

Marks has a duty not to misappropriate information he knows or has reason to know constitutes

trade secret information.

           62.     Marks knew or had reason to know that the Trade Secrets he took prior to his

departure from Premier comprised or included trade secret information in accordance with the

IUTSA.

           63.     Marks misappropriated Premier’s Trade Secrets by, among other things, transmitting

them to his private email account prior to his departure from Premier, failing to return the Trade

Secrets after his employment with Premier ended, and retaining that information while working for

P&C Prime and after his employment with Premier ended.

           64.     Marks further misappropriated Premier’s Trade Secrets by accessing them from his

Company issued computer prior to his departure from Premier, failing to return the Trade Secrets




                                                    -9-
Case 1:20-cv-00566-RLY-TAB Document 1 Filed 02/20/20 Page 10 of 13 PageID #: 10



 after his employment with Premier ended, and retaining that information while working for P&C

 Prime and after his employment with Premier ended.

            65.   Marks misappropriated Premier’s Trade Secrets in the course and scope of his

 employment relationship with, and subject to a reasonable opportunity for investigation and

 discovery at the direction of, P&C Prime.

            66.   Subject to a reasonable opportunity for investigation and discovery, Marks’ and P&C

 Prime’s conduct was willful, malicious and/or in bad faith.

            67.   Premier has been damaged by Marks’ and P&C Prime’s misappropriation of Trade

 Secrets.

            68.   Premier requests that Marks and P&C Prime be ordered to return all Trade Secrets

 remaining their possession; that Marks and P&C Prime be enjoined from using any Trade Secrets in

 the future, including by using those Trade Secrets in competition with Premier; that Marks and P&C

 Prime pay to Premier all actual and consequential damages resulting from their wrongful conduct;

 that P&C Prime pay to Premier all profits made from the use of Trade Secrets; and that Marks and

 P&C Prime pay exemplary damages to Premier, as well as Premier’s attorneys’ fees and costs.

                                              Count III
                                 Breach Of Fiduciary Duty Of Loyalty

            69.   Premier repeats and realleges each and every allegation set forth in the paragraphs

 above as if fully set forth herein.

            70.   Marks owed Premier, as its employee and manager, a fiduciary duty of loyalty.

            71.   Marks also had an obligation pursuant to the Policy Manual not to, while employed

 by the Company, engage in any outside employment without the approval of the Company, work for

 Premier’s competitors or customers, or use the confidential or proprietary information of Premier or

 its customers in the course of any outside employment.

            72.   Marks did not seek or obtain approval from the Company to work at P&C Prime.


                                                  - 10 -
Case 1:20-cv-00566-RLY-TAB Document 1 Filed 02/20/20 Page 11 of 13 PageID #: 11



         73.      While still employed and paid by Premier, Marks breached his duty of loyalty by

 undertaking activities for the benefit of P&C Prime, which holds itself out as competing with

 Premier.

         74.      Marks further breached his duty of loyalty by improperly recruiting Premier

 employees to follow him to P&C Prime, while still being employed and paid by Premier.

         75.      Premier has been damaged as a result of Marks’ improper conduct.

                                                Count IV
                                        Raiding/Unfair Competition

         76.      Premier repeats and realleges each and every allegation set forth in the paragraphs

 above as if fully set forth herein.

         77.      Defendants targeted and raided a substantial percentage of the experienced

 workforce in Premier’s P&C Division, particularly within the Southern Indiana/Louisville Area.

         78.      Subject to a reasonable opportunity for investigation and discovery, Defendants

 utilized misappropriated Trade Secrets regarding employee performance, compensation and job

 satisfaction to facilitate this raiding effort.

         79.      Subject to a reasonable opportunity for investigation and discovery, Marks – on

 behalf of, and for the benefit of, P&C Prime – recruited Premier P&C Division staff while he was

 still employed by Premier in violation of his legal obligations and fiduciary duties to Premier. P&C

 Prime induced and benefited from these breaches.

         80.      P&C Prime’s and Marks’ targeted raid of Premier’s P&C Division staff was carried

 out with the purpose of crippling the Southern Indiana/Louisville Area of Premier’s P&C Division.

         81.      The targeted raid was carried out within a short period of time which was designed

 to and caused harm and disruption to Premier.




                                                   - 11 -
Case 1:20-cv-00566-RLY-TAB Document 1 Filed 02/20/20 Page 12 of 13 PageID #: 12



           82.    P&C Prime succeeded in its unlawful raiding that involved independent unlawful

 conduct outlined herein, as a substantial percentage of Premier’s experienced P&C Division staff

 from the Southern Indiana/Louisville Area left Premier.

           83.    Premier has been damaged by P&C Prime’s illegal raiding/unfair competition.

                                               Relief Requested

           WHEREFORE, based on the foregoing allegations and Counts set forth above, Plaintiff,

 Premier Power Maintenance Corporation, prays for judgment against Defendants George Marks and

 P&C Prime and requests the following relief:

           (1)    That the Court issue a preliminary and permanent injunction requiring that

 Defendants return all misappropriated Premier property, including its Trade Secrets, prohibiting

 Defendants from further misappropriating, using or possessing Premier’s Trade Secrets, prohibiting

 Defendants from utilizing the Trade Secrets to compete against Premier and prohibiting Defendants

 from engaging in unfair competition by improperly contacting/soliciting Premier employees in an

 illegal effort to raid Premier’s workforce;

           (2)    That Premier be awarded actual, compensatory, consequential, and exemplary

 damages in an amount to be determined at trial;

           (3)    That Marks return all of the salary/benefits he received during the period in which

 he breached his fiduciary duty of loyalty;

           (4)    That Premier be awarded punitive damages;

           (5)    That Premier be awarded attorneys’ fees and costs associated with bringing and

 prosecuting this action;

           (6)    That Premier be awarded prejudgment interest; and

           (7)    That Premier be awarded such other and further relief as this Court deems just and

 proper.



                                                    - 12 -
Case 1:20-cv-00566-RLY-TAB Document 1 Filed 02/20/20 Page 13 of 13 PageID #: 13




                              Respectfully submitted,


                              s/Richard P. Winegardner
                              Terry W. Dawson
                              Richard P. Winegardner
                              Hannesson I. Murphy
                              BARNES & THORNBURG LLP
                              11 South Meridian Street
                              Indianapolis, Indiana 46204
                              Telephone:      (317) 236-1313
                              Facsimile:      (317) 231-7433
                              E-Mail:         terry.dawson@btlaw.com
                                              rwinegardner@btlaw.com
                                              hmurphy@btlaw.com

                              Attorneys for Premier Power Maintenance Corporation




                                       - 13 -
